Cuyahoga App. No. 81540, 2003-0hio-1166. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. It appearing to the court that the record in this ease was filed on August 14, 2003, but that the receipt of the record inadvertently was not docketed until August 21, 2003,
IT IS ORDERED by the court, sua sponte, that appellant’s merit brief shall be due forty days from the date of this entry and that the parties shall otherwise proceed in accordance with S.CtPrae.R. VI.